DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“tracking apparatus…” in claims 1 and 3-18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “higher level…” in claims 5 and 6 are a relative term which renders the claim indefinite. The term “higher level…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 7-16 are rejected as being dependent claims of the previously rejected claims 5 and 6.
Regarding claim 18, the phrase "may be…" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-18 recite a series of steps, therefore claims 1-18 are a method/process which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim x1 recites:
A method for determining location and orientation of a machine in a worksite, the worksite being equipped with at least one reference point, the method comprising: 
setting a tracking apparatus on the machine; 
tracking the machine with the tracking apparatus by determining location of at least one reference point in the worksite with respect to the tracking apparatus; 
transmitting data from the tracking apparatus to a position determination unit regarding the tracking; and 
determining by the position determination unit based at least in part on the data received from the tracking apparatus the location and orientation of the machine in the worksite.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “setting…”“tracking…” “transmitting…”  and “determining” encompass a user tracking reference point in the worksite and using tracking information to determine location and orientation. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for determining location and orientation of a machine in a worksite, the worksite being equipped with at least one reference point, the method comprising: 
setting a tracking apparatus on the machine; 
tracking the machine with the tracking apparatus by determining location of at least one reference point in the worksite with respect to the tracking apparatus; 
transmitting data from the tracking apparatus to a position determination unit regarding the tracking; and 
determining by the position determination unit based at least in part on the data received from the tracking apparatus the location and orientation of the machine in the worksite.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using position determination unit to perform tracking reference point in the worksite and using tracking information to determine location and orientation, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing tracking reference point in the worksite and using tracking information to determine location and orientation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for tracking reference point in the worksite and using tracking information to determine location and orientation, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of position determination unit to perform tracking reference point in the worksite and using tracking information to determine location and orientation amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 1 is ineligible under 35 USC §101.
Dependent claims 2-18 specify limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation of “operator operating …” encompasses an operator him/herself, which is a human organism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamat et al. (US 20150168136, hereinafter Kamat, already of record from IDS).
	Regarding claim 1, Kamat teaches a method for determining location and orientation of a machine in a worksite, the worksite being equipped with at least one reference point, the method comprising (See at least Kamat: Para. 0023):
setting a tracking apparatus on the machine (See at least Kamat: Fig. 10; Para. 0041);
tracking the machine with the tracking apparatus by determining location of at least one reference point in the worksite with respect to the tracking apparatus (See at least Kamat: Fig. 10; Para. 0041);
transmitting data from the tracking apparatus to a position determination unit regarding the tracking (See at least Kamat: Para. 0029); and
determining by the position determination unit based at least in part on the data received from the tracking apparatus the location and orientation of the machine in the worksite (See at least Kamat: Para. 0023, 0041).

	Regarding claim 2, Kamat teaches the method according to claim 1. Kamat further teaches:
wherein the method further comprises initializing a tracking state for the tracking apparatus by determining location and orientation of the tracking apparatus in a machine coordinate system (See at least Kamat: Para. 0038).

	Regarding claim 17, Kamat teaches the method according to claim 1. Kamat further teaches:
wherein the method further comprises: 
setting one or more additional tracking apparatuses to the worksite and equipping the machine with at least one marker point known in the machine coordinate system (See at least Kamat: Para. 0043);
acquiring data by the one or more additional tracking apparatuses by tracking reference point and marker point locations with respect to the respective one or more additional tracking apparatuses (See at least Kamat: Para. 0043);
transmitting the acquired data from the one or more additional tracking apparatuses to the at least one position determination unit (See at least Kamat: Para. 0029); and
determining by the at least one position determination unit based at least in part on the data received from at least one of: the tracking apparatus or the one or more additional tracking apparatuses, the location and orientation of the machine in the worksite coordinate system (See at least Kamat: Para. 0043).

	Regarding claim 18, Kamat teaches the method according to claim 17. Kamat further teaches:
wherein the location and orientation of the tracking apparatus set in the machine may be defined in the machine coordinate system using one of the additional tracking apparatuses (See at least Kamat: Para. 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of Koda et al. (US 20200088527, hereinafter Koda).
Regarding claims 3 and 4, Kamat teaches the method according to claims 1 and 2. Kamat further teaches:
wherein the method further comprises indicating by the position determination unit … regarding the location and orientation of the machine achieved by the data received from the tracking apparatus (See at least Kamat: Para. 0023).
Yet, xxx insert author name xxx does not explicitly teach:
…a current level of accuracy…
However, in the same field of endeavor, Koda teaches:
…a current level of accuracy (See at least Koda: Para. 0040)…
It would have been obvious to one of ordinary skill in the art to include in the method of Kamat with level of accuracy as taught by Koda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accuracy indication.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of Kunzig et al. (US 20110010023, hereinafter Kunzig).
Regarding claims 5 and 6, Kamat teaches the method according to claims 1 and 2. Kamat further teaches: 
wherein the method further comprises:
determining a level of accuracy regarding the location and orientation of the machine … (See at least Kamat: Para. 0023),
detecting by the position determination unit a need for … the location and orientation of the machine (See at least Kamat: Para. 0023), and
acquiring by the position determination unit an additional tracking data from the tracking apparatus (See at least Kamat: Fig. 11, 12; Para. 0043).
Yet, Kamat does not explicitly teach:
…to be achieved…
…higher level of accuracy regarding…
However, in the same field of endeavor, Kunzig teaches:
…to be achieved…
…higher level of accuracy regarding (See at least Kunzig: Para. 0012)…
It would have been obvious to one of ordinary skill in the art to include in the method of Kamat with level of accuracy as taught by Kunzig since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide different level of accuracy.

Regarding claims 7 and 8, Kamat in combination with Kunzig teaches the method according to claims 5 and 6. Kamat further teaches: 
wherein an additional tracking data from the tracking apparatus is acquired by at least one of: semi-automatically or automatically (See at least Kamat: Fig. 4; Para. 0035).

Regarding claims 13 and 14, Kamat in combination with Kunzig teaches the method according to claims 7 and 8. Kamat further teaches: 
wherein the setting of the tracking apparatus on the machine comprises setting the tracking apparatus on the machine on an adjustable base (See at least Kamat: Fig. 4; Para. 0035), and 
the additional tracking data from the tracking apparatus is acquired automatically by controlling the adjustable base by at least one of: 
the tracking apparatus or the position determination unit (See at least Kamat: Para. 0041).

Regarding claims 15 and 16, Kamat in combination with Kunzig teaches the method according to claims 13 and 14. Kamat further teaches: 
wherein after the controlling of the adjustable base by at least one of: the tracking apparatus or the position determination unit (See at least Kamat: Para. 0041), initializing of the tracking state for the tracking apparatus by determining location and orientation of the tracking apparatus in the machine coordinate system occurs (See at least Kamat: Para. 0041).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat in view of Kunzig as applied to claims 7 and 8 above, and further in view of Braunecker et al. (US 20070064246, hereinafter Braunecker, already of record from IDS).
Regarding claims 9 and 10, Kamat in combination with Kunzig teaches the method according to claims 7 and 8. 
Yet, Kamat in combination with Kunzig does not explicitly teach:
wherein the additional tracking data from the tracking apparatus acquired semi-automatically comprises: 
arranging the position determination unit to provide at least one of: indicating an operator the need for the tracking apparatus to detect at least one reference point, 
indicating the operator the need for the tracking apparatus to detect another reference point, or 
indicating the operator the need for the tracking apparatus to detect at least one further reference point; and 
the operator operating the machine according to the indication. 
However, in the same field of endeavor, Braunecker teaches:
wherein the additional tracking data from the tracking apparatus acquired semi-automatically comprises: 
arranging the position determination unit to provide at least one of: indicating an operator the need for the tracking apparatus to detect at least one reference point (See at least Braunecker: Fig. 2; Para. 0062), 
indicating the operator the need for the tracking apparatus to detect another reference point (See at least Braunecker: Fig. 2; Para. 0062), or 
indicating the operator the need for the tracking apparatus to detect at least one further reference point (See at least Braunecker: Fig. 2; Para. 0062); and 
the operator operating the machine according to the indication (See at least Braunecker: Fig. 2; Para. 0062).
It would have been obvious to one of ordinary skill in the art to include in the method of Kamat with indication need of reference point as taught by Braunecker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide operational information.

Regarding claims 11 and 12, Kamat in combination with Kunzig and Braunecker teaches the method according to claims 9 and 10. Kamat further teaches: 
wherein the setting of the tracking apparatus on the machine comprises setting the tracking apparatus on the machine on an adjustable base (See at least Kamat: Fig. 4; Para. 0035), 
the operator operating the adjustable base according to the indication (See at least Kamat: Fig. 4; Para. 0035), and 
after each operating of the adjustable base, initializing of the tracking state for the tracking apparatus by determining location and orientation of the tracking apparatus in the machine coordinate system occurs (See at least Kamat: Para. 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663